Exhibit 10.2

     
 
  Alexza Pharmaceuticals, Inc.
 
  ID: 77-0567768
Notice of Grant of Stock Options
  2091 Stierlin Court
and Option Agreement
  Mountain View, CA 94043

             
[Name]
  Option Number:   [Number]
[Address]
  Plan:   2005  

Effective [Date], you have been granted a(n) [Incentive Stock
Option]/[Nonstatutory Stock Option] to buy [Number of Shares] shares of Alexza
Pharmaceuticals, Inc. (the Company) stock at $[Exercise Price] per share.
The total option price of the shares granted is $[Total Exercise Price].
Shares in each period will become fully vested on the date shown.

                          Shares   Vest Type   Full Vest   Expiration

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

     
 
   
Alexza Pharmaceuticals, Inc.
  Date
 
   
 
   
[Name]
  Date

         
 
  Date:   [Date]
 
  Time:   [Time]

